AMENDMENT NO. 1 TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(this “Amendment”) is made this 31st day of December, 2008 between DealerTrack
Holdings, Inc. a Delaware corporation (the “Company”), and David Trinder,
(“Executive”).
     WHEREAS, the Company and Executive entered into the Amended and Restated
Senior Executive Employment Agreement, dated as of August 8, 2007 (the
“Employment Agreement”); and
     WHEREAS, the parties now desire to amend the Employment Agreement by
modifying the terms thereof as required by Section 409A of the Internal Revenue
Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Amendments.
          (a) Effective immediately, Section 5(d) of the Employment Agreement is
deleted in its entirety and shall have no further force or effect (herein
referred to as the “Original Release Provision”):
“Notwithstanding anything to the contrary contained herein, no severance
payments required hereunder shall be made by Employer until such time as
Executive shall execute a general release for the benefit of Employer and its
affiliates in a form satisfactory to Employer. Such general release shall not
apply to (i) Executive’s rights under any Stock Incentive Plan award agreements
or (ii) Executive’s rights, as applicable, to indemnification under Employer’s
charter or bylaws, any indemnification agreement or applicable law.”
          (b) Effective immediately, the following paragraph is inserted in
place of and replaces the Original Release Provision in its entirety:
“Notwithstanding anything to the contrary contained herein, no severance
payments required hereunder shall be made by Employer unless Executive executes
and delivers a general release for the benefit of Employer and its affiliates in
a form satisfactory to Employer, which release shall be executed and delivered
(and not revoked) promptly (and in no event more than 50 days following the
Executive’s termination). Such general release shall not apply to
(i) Executive’s rights under any Stock Incentive Plan award agreements or
(ii) Executive’s rights, as applicable, to indemnification under Employer’s
charter or bylaws, any indemnification agreement or applicable law.”

 



--------------------------------------------------------------------------------



 



          (c) Effective immediately, the Employment Agreement is hereby amended
to add the following Section 24:
               “Section 24. Section 409A
          (a) For purposes of Section 5(c)(1) of this Agreement, a “termination
of employment” shall only occur if there has been a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard
to the optional alternative definitions available thereunder.
          (b) It is intended that any amounts payable under this Agreement and
the Employer’s and Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A. This Agreement shall be construed and interpreted consistent with
that intent.”
     2. Other Terms Unmodified. Except as expressly modified hereby, the
Employment Agreement remains unmodified.
     3. Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Facsimile copies shall
have the same effect as originals.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

                  EXECUTIVE:    
 
           
 
                          David Trinder         Date:    
 
           
 
                COMPANY:    
 
           
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

 